Citation Nr: 1242286	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-34 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis, to include as secondary to herbicide exposure and/or exposure to other vesicant agents such as gunpowder residue.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2011 and remanded for additional development and readjudication.  

In April 2012, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2012).  The resulting VHA opinion was received by the Board in June 2012.  A clarification of this advisory medical opinion was received in September 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of this case is warranted as a matter of procedural due process to ensure that the RO has had the opportunity to consider evidence provided after the February 2012 supplemental statement of the case (SSOC). 

As noted above, in June 2012, the Board obtained a medical opinion from the VHA on the etiology of the claimed chronic respiratory disorder.  A clarification of this advisory medical opinion was obtained in September 2012.  As is also required under such circumstances, in September 2012 the Board forwarded the completed medical opinion to the Veteran along with a "Medical Opinion Response Form," and afforded him a 60-day time period in which to respond with additional argument or evidence.  The Veteran responded, in November 2012, indicating that he had additional argument and/or evidence to submit and requesting a remand of the case to the RO to consider this evidence in the first instance.

Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction (here, the RO).  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  Here, the Veteran expressly asked that his case be remanded to the RO for review of additional argument submitted in connection with his claim.  Consequently, this case must be remanded to the RO to readjudicate the claim on appeal taking into consideration the newly-received evidence.  

The Board also notes that following the February 2012 SSOC, medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in April 2012 and August 2012.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim of entitlement to service connection for chronic respiratory disorder, taking into account all evidence added to the claims file and Virtual VA folder since the February 2012 SSOC, including the June 2012 VHA opinion, the September 2012 addendum to that opinion, and the Veteran's written contentions submitted in November 2012.  

2.  If the claim remains denied, the Veteran and his representative should be furnished a SSOC, which contains notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


